Atkinson, J.
An affidavit of illegality was filed to the levy of an execution based on a money judgment, and was several times amended. The defendant in execution moved that the judge recuse himself as disqualified, on the ground that he had formerly formed and expressed his judgment. The motion was overruled, and the movant excepted pendente lite. A demurrer was interposed to the illegality. A motion was made to strike the demurrer, on the ground that it was filed too late. The motion was overruled in so far as related to the ground of general demurrer, and the movant excepted pendente lite. On the trial a verdict was rendered for the plaintiff in execution. The defendant’s motion for a new trial was overruled, and he excepted. In the bill of exceptions error was assigned also on the exceptions pendente lite. The case did not involve the grant of any affirmative equitable relief, or the construction of the constitution of tile State of Georgia or the constitution of the United States, or a treaty between the United States and any foreign government, or the constitutionality of .any law of the State of Georgia or of the United States, or any other question that will authorize the Supreme Court to entertain jurisdiction of the writ of error under the provisions of article 6, section 2, paragraph 5, of the constitution of this State (Civil Code of 1910, § 6502). The ease will therefore be transferred to the Court of Appeals, which has jurisdiction.

Transferred to Coitrt of Appeals.

All the Justices concur.